Opinion by
Mollison, J.
Each of the drums bore one of six symbols or markings, and representative samples of each of the six groups were subjected to examination in the customs laboratory. The samples marked DS 3, DS 5, and DS 28 were found to contain more than 2 percent of free fatty acids, while those marked DS 26, DS 27, and DS 29 were found to contain 2 percent or less of free fatty acids. When the protest was called for trial, Government counsel stated that he had discussed the matter with the examiner and with the protest reviewer in the collector’s office, and they each stated that, if the matter were before them now, they would suggest classification according to the importer’s protest. On the *430record presented, the claim in the protest was sustained as to the merchandise identified on the invoice by the markings DS 3, DS 5, and DS 28.